Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered June 18, 1990, convicting him of criminal possession of a weapon in the third degree, unlawful imprisonment in the first degree, and menacing, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that he was denied the effective assistance of counsel during trial. Trial counsel cross-examined the prosecution witnesses, made appropriate motions, made an adequate opening statement, and set forth the defense in summation. The evidence, the law, and the circumstances of this case, viewed in totality and as of the time of representation, reveal that meaningful representation was provided (see, People v Kieser, 172 AD2d 626; People v Satterfield, 66 NY2d 796).
The defendant asserts that the prosecutor’s summation deprived him of a fair trial. We disagree. With respect to most of the claimed improprieties, the court issued adequate curative instructions which were not objected to (see, People v *556Medina, 53 NY2d 951; People v Hansen, 158 AD2d 542, 543; People v Fisher, 148 AD2d 628) and the others were responsive to the defense counsel’s summation and did not exceed the bounds of fair comment on the evidence (see, People v Ashwal, 39 NY2d 105, 109; People v Reynolds, 169 AD2d 740; People v Lee, 167 AD2d 354, 355; People v Rivera, 131 AD2d 518, 519).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Kunzeman, J. P., Sullivan, Eiber and Ritter, JJ., concur.